Citation Nr: 1417297	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for residuals of a herniated nucleus pulposus at L5-S1.  

2.  Entitlement to an initial disability rating higher than 10 percent for associated radiculopathy of the left lower extremity.  

3.  Entitlement to an initial disability rating higher than 10 percent prior to March 2, 2011, and higher than 50 percent since, for adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June to November 2001, from January to December 2002, and from June 2005 to May 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in September 2010 before a Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing has been associated with the claims file, so is of record.

The Board subsequently remanded the claims in January 2011 for further development.

In another rating decision since issued in August 2012 a higher 50 percent rating was assigned for the adjustment disorder with mixed anxiety and depressed mood, retroactively effective from March 2, 2011.  Since, however, it is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary, the appeal of this claim now concerns whether an initial rating higher than 10 percent was warranted prior to March 2, 2011 (more specifically, from May 31, 2007 to March 1, 2011), and whether a rating higher than 50 percent has been warranted since March 2, 2011.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Also, since the Veterans Law Judge who presided over the hearing is no longer employed at the Board, since having retired, the Veteran was notified of this in an October 2012 letter and offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  The letter asked the Veteran to respond within a certain amount of time and indicated if he did not the Board would presume he did not want another hearing.  He did not respond to the letter.

Since these are initial ratings, in deciding these claims the Board must consider whether to "stage" the ratings for these disabilities, meaning assign different ratings at different points in time to compensate the Veteran for variances in their severity.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record indicates the low back disability mainly causes pain and consequent limitation of motion of the Veteran's thoracolumbar spine to 60 degrees, but no additional functional impairment, including additional limitation of motion on prolonged or repeated use of his low back.

2.  However, the most probative evidence of record indicates that, as of March 9, 2011, there was also associated radiculopathy of his right lower extremity (so not just his left) causing what amounts to mild incomplete paralysis of his sciatic nerve.  

3.  The most probative evidence of record equally indicates there is, at worst, mild incomplete paralysis of the sciatic nerve on account of the associated radiculopathy of the left lower extremity.  

4.  The most probative evidence of record indicates that, throughout the duration of this appeal, the Veteran's adjustment disorder with mixed anxiety and depressed mood has caused occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial disability rating of 20 percent, though no greater, for the residuals of the herniated nucleus pulposus at L5-S1.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  The criteria also are met for the assignment of a separate 10 percent rating, though no greater, rating for the associated radiculopathy of the right lower extremity as of March 9, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Note 1, and 4.124a, DC 8520 (2013).

3.  But the criteria are not met for an initial rating higher than 10 percent for the associated radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2013).

4.  The criteria also are met, however, for a higher initial disability rating of 70 percent, though no greater, for the adjustment disorder with mixed anxiety and depressed mood as of May 31, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125-4.130, Diagnostic Code 9440 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to notify was satisfied prior to the initial RO decision at issue by way of an October 2007 letter sent to the Veteran informing him of the types of information and evidence necessary to substantiate the claim and the division of responsibility between him and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition, the letter met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted, which it subsequently was.  See Dingess, 19 Vet. App. at 486, 490-91; aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Consider also that his derivative claims for higher initial ratings for the herniated nucleus pulposus at L5-S1, for the associated radiculopathy affecting his left lower extremity, and for the adjustment disorder with mixed anxiety and depressed mood arose in the context of him trying to establish his entitlement to service connection for these disabilities, which the RO granted in the February 2008 rating decision at issue.  His claims therefore are for higher initial ratings for now these service-connected disabilities.  VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claims because the initial intended purpose of the notice has been served inasmuch as the claims as they arose in their initial context (i.e., for service connection) have been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.

VA also has a duty to assist the Veteran in developing his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records since service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would aid in substantiating the claims.

To this end, all relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent obtainable.  The evidence of record includes the Veteran's STRs, VA medical records, the reports of his November 2007, December 2007, and March 2011 VA compensation examinations, and an April 2012 VA examination addendum containing the information required to make the necessary determinations insofar as addressing the applicable rating criteria, and personal statements from him, his ex-fiancé, and his representative.  

The November 2007, December 2007, and March 2011 VA examinations reports and the April 2012 VA examination addendum reflect that the examiners reviewed the Veteran's pertinent medical history, documented his then current complaints, and rendered diagnoses and conclusions that are consistent with the remainder of the evidence of record and therefore are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As already alluded to, the Veterans Law Judge of the Board who presided over the September 2010 Travel Board hearing is no longer employed at the Board, since having retired.  The Veteran was duly notified of this in an October 2012 letter and offered another hearing.  No response to that notice was received, however, and the Board had indicated that, if he failed to respond within the time specified, the Board would presume he did not want another hearing.  To the extent the Travel Board hearing may not have been in compliance with the regulatory duties set forth in 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was harmless error as the Board sought to correct any potential due process deficiencies in offering a new hearing in the October 2012 letter, to which the Veteran did not respond.  

There is no indication there exists any additional evidence that has a bearing on these claims that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of these claims.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

After reviewing the relevant evidence, the Board finds that the residuals of the herniated nucleus pulposus at L5-S1 warrant a higher initial 20 percent disability rating, though no greater rating, under the provisions of 38 C.F.R. § 4.71a, DC 5243, also a separate 10 percent disability rating for the associated mild radiculopathy of the right lower extremity as of March 9, 2011, under the provisions of 38 C.F.R. § 4.124a, DC 8520, and a higher initial 70 percent disability rating for the adjustment disorder with mixed anxiety and depressed mood under the provisions of 38 C.F.R. § 4.130, DC 9440.  Only the existing 10 percent rating for the associated radiculopathy of the left lower extremity is being confirmed under 38 C.F.R. § 4.124a, DC 8520.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

When a Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).


The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged" rating is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found; this practice is known as a "staged" rating.  See id. at 126.  

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply § 4.59 even in cases that do not involve arthritis).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 (which concerns arthritis), it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

1.  Residuals of the Herniated Nucleus Pulposus (HNP) at L5-S1

This low back disability has been rated under 38 C.F.R. § 4.71a, DC 5243.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.


Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, IVDS or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  Id.

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

Turning now to the relevant medical and other evidence.  The medical evidence of record, including especially the VA medical records and the December 2007 and March 2011 VA examination reports, collectively indicates that this low back disability, at worst, causes pain and consequent limitation of motion of the thoracolumbar (thoracic and lumbar) segment of the Veteran's spine to 60 degrees, but no additional functional impairment, including additional limitation of motion, on prolonged or repeated use of his low back.  While the December 2007 and March 2011 VA examination reports reflect findings of a full range of motion of the thoracolumbar spine and limitation of forward flexion to 90 degrees, the VA medical records from October 2007 to July 2010 reflect findings of forward flexion limited to 60 degrees at worst.  See July 2008 and December 2008 VA outpatient treatment reports.  Pain with motion was also demonstrated in VA outpatient treatment reports, wherein the Veteran continually complained of chronic low back pain and radicular pain that was treated with prescribed medications and continual caudal epidural steroid injections.  The VA examination findings, however, clearly demonstrate no additional limitation of range of motion upon repetition, certainly not to the extent required to warrant assigning the next higher rating of 40 percent because his forward flexion has to be limited to 30 degrees or less.  Accordingly, his lumbosacral spine disability most nearly approximates the 20 percent disability rating criteria of DCs 5235-5242.

A higher 40 percent disability rating under these codes is not warranted since, as mentioned, there is not the required limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar (thoracic and lumbar) spine.  The Veteran's most significant limitation of forward flexion of the spine was to 60 degrees, according to the VA outpatient treatment reports.  So even considering his pain, he still has greater range of motion than required for the next higher rating of 40 percent.

It certainly, then, cannot be said he has ankylosis - either favorable or unfavorable, so as to warrant this higher 40 percent or even greater rating under DCs 5235-5242.  See again Note (5).  To reiterate, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar (i.e., thoracic and lumbar) spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235-42, Note (5).

Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Board also has considered other potentially applicable DCs, however, the Veteran's lumbosacral spine disability does not alternatively meet the criteria for a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  The objective medical evidence of record does not show at any time throughout the duration of this appeal that he has had incapacitating episodes of IVDS.  As explained, this in part would require bed rest prescribed by a physician, and he has not alleged such is the case, much less have the required indication.  38 C.F.R. § 4.71a, DC 5243.

As well, the Board has considered whether separate ratings are warranted based on neurological manifestations of the Veteran's lumbosacral spine disability, and finds that a separate disability rating is warranted for a neurological manifestation affecting his right lower extremity (just as it does his left), namely, radiculopathy.  The evidence of record, including especially the VA medical records and the December 2007 and March 2011 VA examination reports, collectively indicates that he initially complained of right foot numbness in October 2007.  See October 2007 VA outpatient treatment report.  Subsequent VA outpatient treatment reports reflect that he continued to report numbness and tingling in the right lower extremity, however, no objective findings, including sensory and neurological testing, revealed any neurological manifestation in the right lower extremity until the March 2, 2011 VA examination, which demonstrated straight leg raise was positive on the right at 45 degrees with posterior thigh pain and minor low back pain.  Therefore, as objective evidence in the March 2, 2011 VA examination report initially demonstrated this associated neurological manifestation, a separate rating is warranted for this right lower extremity radiculopathy (that is, in addition to the existing rating for the radiculopathy also affecting the left lower extremity).  As the Veteran's complaints on the right have not been characterized as moderate, moderately severe or severe and the April 2012 VA examination addendum found that the radiculopathy was at most mild, the radiculopathy in the right lower extremity more nearly approximates the criteria for a 10 percent disability rating under 38 C.F.R. § 4.124a, DC 8520.

With respect to whether other separate ratings are warranted based on neurological manifestations of the Veteran's lumbosacral spine disability, with the exception of the right lower extremity radiculopathy and the left lower extremity radiculopathy, no other such manifestations have been shown by the objective findings of record.

The Board is mindful as well of the Veteran's complaints of significant pain in his lumbosacral spine and has considered this in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  But the repetitive-motion testing performed during both VA compensation examinations in December 2007 and March 2011 revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  This, then, cannot serve as grounds for increasing his rating beyond the 20-percent level.

Therefore, giving the Veteran the benefit of the doubt, a higher initial 20 percent disability rating is warranted for the low back disability (HNP) and a separate 10 percent disability rating also warranted for the radiculopathy of the right lower extremity.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a. 

2.  Already Service-Connected Radiculopathy of the Left Lower Extremity

The radiculopathy of the left lower extremity is also rated under DC 8520, which provides ratings for paralysis of the sciatic nerve.  DC 8520 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 
60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.


The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

The medical evidence of record, including especially the VA medical records and the December 2007 and March 2011 VA examination reports, collectively indicates that the the Veteran has what amounts to, at worst, "mild" incomplete paralysis of the sciatic nerve on account of the associated radiculopathy of his left lower extremity.  In this regard, the Board observes that the April 2012 VA examination addendum report reflects that the examiner classified the Veteran's radiculopathy as mild in nature.  At no point during the pendency of this appeal has this radiculopathy of the left lower extremity been characteristic of moderate or moderately-severe incomplete paralysis of the sciatic nerve or severe incomplete paralysis with marked muscular atrophy.  Muscle atrophy has not been found at any time during the pendency of this appeal.  Therefore, a higher initial disability rating exceeding the 10 percent rating currently assigned is not warranted under DC 8520.  


3.  Adjustment Disorder with Mixed Anxiety and Depressed Mood

The Veteran's adjustment disorder with mixed anxiety and depressed mood was assigned a 10 percent rating prior to March 2, 2011 (more specifically, from May 31, 2007 to March 1, 2011) and has had a higher 50 percent rating effectively since March 2, 2011, under the provisions of 38 C.F.R. § 4.130, DC 9400, of the General Rating Formula for Mental Disorders.  Under this General Rating Formula, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9440 (2013).  

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  


A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The newer DSM-V has been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration  (VBA) and Veterans Health Administration (VHA) essentially have agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of this fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

According to the medical and other evidence of record relevant to this claim, including especially the June 2008 lay statement from the Veteran's ex-fiancé, VA medical records and the November 2007 and March 2011 VA examination reports, the Veteran's adjustment disorder with mixed anxiety and depressed mood has, at worst, caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to symptoms such as:  anger and irritability with periods of violent outbursts; sleep disturbance; some nightmares; anxiety; numbness of emotions; social isolation; detachment; full range to restricted, constricted, flat and blunted affect; mildly tense motor activity; diminished interest in activities; avoidance and distancing from others; hypervigilence; exaggerated startle reaction; psychomotor agitation; agitated behavior; angry mood; continual depression; discomfort with crowds; concentration difficulties; decreased attention; suicidal ideation; thoughts of harming others with potential risk of harm to self and others; no homicidal ideation or risk of homicide; somewhat impaired judgment; and the inability to maintain a relationship with his fiancé.  


In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the areas indicated, namely, work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  This litany of symptoms he has represents his functioning at worst.  While the March 2011 VA examiner concluded the Veteran's psychiatric disability represented reduced reliability and productivity due to his symptoms, he also concluded the Veteran had problems with frustration tolerance, depressive trends; difficulty maintaining romantic relationships without arguing and emotional unavailability leading to fiancé leaving in 2008, somewhat impaired judgment, okay thinking and okay work and school.  The Board observes that the medical evidence of record indicates the Veteran's most severe and disabling symptoms include anger and irritability with periods of violent outbursts, increasing continued depression, and continual reports of suicidal ideation and thoughts.  These findings, together with the symptoms discussed above, more nearly approximate the criteria for a higher initial 70 percent disability rating throughout the duration of the appeal.  38 C.F.R. § 4.130, DC 9440.  

Throughout the period of the appeal, his GAF scores have ranged from a low of 50 to a high of 63, thereby indicating severe or serious symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric disorder symptomatology described in the record more nearly approximates the criteria for a 70 percent rating.  38 C.F.R. §§ 4.3, 4.7.

Although a 70 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an even greater 100 percent rating.  Despite the occupational and social impairment demonstrated in the record, the evidence of record does not show findings or complaints suggestive of total occupational and social impairment due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

While the record reflects some symptoms indicative of serious or severe occupational and social impairment and include suicidal thoughts, periods of near continuous depression and impaired impulse control, these symptoms are contemplated by the 70 percent rating being assigned.  Moreover, although, as explained in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a certain rating, his symptoms do not tend to indicate total social and occupational impairment, as he has been able to maintain social relationships with some friends on occasion, he is still working and going to school, and he has not been shown to be a persistent danger of hurting himself or others.  See Mauerhan, 16 Vet. App. 436.  In addition, there is no evidence in the record describing him as being a persistent danger of hurting himself or others.  While there is evidence of some suicidal ideation, angry outbursts, a report on one occasion in a June 2008 VA outpatient treatment report of thoughts of harming others with a finding at that time of the potential risk of harm to himself or others, the suicide risk assessment and homicide risk assessment screening in the VA medical records has continued to demonstrate he was not at risk of suicide or homicide.  Therefore, the probative evidence of record does not more nearly approximate the criteria for an even higher 100 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.

Therefore, giving the Veteran the benefit of the doubt, a higher initial 70 percent disability rating is warranted throughout the duration of the appeal for the adjustment disorder with mixed anxiety and depressed mood, but not the highest possible rating of 100 percent.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 9440.


Lay Statements

In coming to these conclusions concerning the severity of the low back disability, the attendant right and left lower extremity radiculopathy, and the adjustment disorder with mixed anxiety and depressed mood, the Board has considered the lay statements by the Veteran and his ex-fiancé regarding the severity of these service-connected disabilities and has relied on their reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  Both are competent to report on factual matters of which they have firsthand knowledge, e.g., the Veteran experiencing chronic or persistent pain, weakness, depression or anger, or witnessing his symptoms and limitations, etc., and their statements regarding his experiencing these symptoms and their effect on his daily life and functioning are also credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where they have not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, characterization of incomplete paralysis and symptoms thereof and mental status evaluations.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Extra-schedular Consideration

As for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the schedular criteria are adequate to rate the residuals of the HNP at L5-S1, the associated radiculopathy of the left lower extremity as well as right lower extremity, and the adjustment disorder with mixed anxiety and depressed mood.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

The Rating Schedule fully contemplates the described symptoms (e.g., chronic pain, weakness, limitation of motion, incomplete paralysis, occupational and social impairment, etc.) and provides for ratings higher than those assigned based on more significant functional impairment, including worst case scenario a 100 percent disability rating for the Veteran's adjustment disorder with mixed anxiety and depressed mood.  See 38 C.F.R. §§ 4.71a, 4.124a, 4.130, DCs 5243, 8520 and 9440.  The rating criteria also provide further compensation in the way of even higher ratings for the lumbar spine disability and incomplete paralysis of the sciatic nerve in light of provisions for ankylosis, incapacitating episodes and increased severity of incomplete paralysis with muscular atrophy (also for complete paralysis of this relevant nerve and even for loss of use).  See Id.  Moreover, there is not suggestion of marked interference with the Veteran's employment, meaning above and beyond that contemplated by the schedular ratings assigned for his disabilities.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence of record, including the medical records as well as the reports of the November 2007, December 2007 and March 2011 VA examinations and the April 2012 VA examination addendum report, does not reflect an exceptional disability picture exhibited by either incapacitating episodes, marked interference with employment, or frequent periods of hospitalization due to the lumbosacral spine disability, radiculopathy of the left or right lower extremity, or adjustment disorder with mixed anxiety and depressed mood, and indeed, the Veteran has not alleged as much.  38 C.F.R. § 3.321(b)(1).  The evaluation and treatment for his lumbosacral spine disability, radiculopathy of the left and right lower extremities, and adjustment disorder with mixed anxiety and depressed mood has been primarily, if not entirely, on an outpatient basis, not as an inpatient, and certainly not what could be considered a frequent inpatient.  Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

A higher initial disability rating of 20 percent is granted for the residuals of the herniated nucleus pulposus at L5-S1, subject to the statutes and regulations governing the payment of VA compensation.

Also, a separate 10 percent disability rating is granted for the associated radiculopathy of the right lower extremity as of March 9, 2011.

However, an initial disability rating exceeding 10 percent for the associated radiculopathy of the left lower extremity is denied.

But a higher initial disability rating of 70 percent is granted for the adjustment disorder with mixed anxiety and depressed mood, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


